[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANT'S MOTION TO SET ASIDE THE VERDICT
The court has considered the issues regarding sufficiency of the evidence, as argued by counsel at the hearing upon defendant's motion to set aside the verdict.
This matter presents extremely close questions regarding sufficiency of evidence and causation. However, the court has determined that the jury's verdict has adequate, although hardly abundant, support in the evidence. The court notes, too, that this case is readily distinguishable fromPaige v. Saint Andrew's Roman Catholic Church Corp., 250 Conn. 14
(1999), wherein the universe of potential "tortfeasors" was vastly more numerous.
Defendant's motion to set aside the verdict is denied.
The Court
Nadeau, J.